ORDER
This case came before the court for oral argument March 30, 1993 pursuant to an order which had directed the defendant to appear and show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. A justice of the Superior Court had found the defendant to be a violator of a suspended sentence. This finding was based in part upon the of a palm print which had been found on a box in the home of the victim of a burglary.
We are of the opinion that this evidence was admissible in a probation violation proceeding. Questions on cross-examination were appropriately ascribed to the weight rather than the admissibility of the evidence. The quantum of evidence presented was sufficient to meet a requirement for a finding of probationary violation.
Consequently, the defendant's appeal is denied and dismissed. The adjudication of violation is affirmed.